UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2010 Class IA: $12.68 Class IB: $12.64 Total return at net asset value Barclays Capital Government (as of 12/31/10) Class IA shares* Class IB shares* Bond Index 1 year 5.35% 5.16% 5.52% 5 years 44.51 42.75 30.41 Annualized 7.64 7.38 5.45 10 years 79.21 74.97 69.52 Annualized 6.01 5.75 5.42 Life 100.92 95.93 91.70 Annualized 6.60 6.35 6.14 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 10.6% Aaa 88.3% A 0.1% Baa 1.8% B 1.6% Not rated 2.4% Allocations are represented as a percentage of net assets and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets as of 12/31/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund 1 Report from your funds manager How did the fund perform for the year ended December 31, 2010? For the period, Putnam VT American Government Income Funds class IA shares returned 5.35% at net asset value. How would you characterize the market environment for government securities during the period? Against the backdrop of a slowly recovering U.S. economy, government agency mortgage-backed securities [MBS] generally underperformed other types of bonds as U.S. mortgage rates fell to new lows, before increasing somewhat during the years last quarter. Declining mortgage rates sparked increased investor concerns about refinancing activity and early mortgage repayments. However, despite attractively low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Declining home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. U.S. Treasuries modestly outperformed MBS but still trailed riskier market segments, such as commercial mortgage-backed securities, high-yield corporate bonds, and emerging-market debt. Treasuries benefited from flight-to-quality demand amid worries about Europes sovereign debt crisis. However, during the final months of the period, Treasuries declined as yields rose across all but the shortest end of the yield curve, as investors adjusted to the full magnitude of the Federal Reserves second major quantitative easing program. Which factors drove the funds performance? In terms of market sectors, the returns generated by our out-of-benchmark holdings of agency interest-only collateralized mortgage obligations [IO CMOs] drove the funds performance. CMOs are structured MBS, and IOs are securities derived from the interest portion of the underlying mortgages. IO CMOs are designed so that the longer homeowners take to pay down their mortgages, the more valuable the securities become. Broadly speaking, the fund benefited from the volatility created by the governments policy responses to the weak housing market. For example, in March, Fannie Mae and Freddie Mac announced that they would buy back delinquent mortgages. The MBS market viewed this announcement negatively because, for mortgage investors, a government-sponsored buyback program would have the same effect as mortgagees prepaying their loans. Consequently, most IO CMOs underperformed. We had anticipated this announcement and had begun to shift away from IOs derived from loans that could not be refinanced to those based on mortgages with lower interest rates or lower balances, believing these types of loans would not be bought back. Prices of IOs in the former category remained depressed, while prices of IOs in the latter categories rose sharply. Rising rates during the final quarter of the period supported our IO CMO positions by further diminishing refinancing incentives for lower-rate mortgages. How did you adjust the funds portfolio during the period? Throughout the period, we tactically moved into and out of sectors as the opportunities and risks warranted. With respect to IO CMOs specifically, following a period of very rewarding performance, we reduced the funds IO CMO holdings by about half. We still viewed IOs as offering solid value, but believed that increased future volatility was a distinct possibility and wanted to reduce the funds exposure to this risk. How does the fund use derivatives? The fund uses derivatives for two main reasons: as a way to hedge risk and as a more efficient or effective way to gain exposure to a sector. Commonly, we use derivatives to manage the funds interest-rate exposure and to hedge unwanted or excess risk in a given position. What is your outlook for the coming months, and how are you positioning the fund? Despite the improvement in the economy, we still believe the sectors that were invested in can deliver solid performance. In our view, the housing-market dynamics I discussed earlier arent going to change materially in 2011. And we believe valuations in the securitized sectors of the government-bond market remain attractive from both a fundamental and technical perspective. Fundamentals are supportive because of continuing weakness in the housing market. And the technical backdrop is also favorable because many investors have recognized the value in these sectors. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob, your funds portfolio managers are Daniel Choquette and Michael Salm. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT American Go vernment Income Fund Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $2.98 $4.24 $3.01 $4.28 Ending value (after expenses) $1,005.60 $1,004.00 $1,022.23 $1,020.97 Annualized expense ratio 0.59% 0.84% 0.59% 0.84% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT American Government Income Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2011 4 Putnam VT American Go vernment Income Fund The funds portfolio 12/31/10 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (43.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (19.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $291,812 $325,090 6s, with due dates from April 15, 2028 to November 20, 2038 1,031,708 1,126,481 5 1/2s, April 20, 2038 1,621,020 1,745,510 5s, March 20, 2040 7,682,602 8,168,167 4 1/2s, TBA, January 1, 2041 15,000,000 15,575,391 4s, TBA, January 1, 2041 1,000,000 1,005,859 U.S. Government Agency Mortgage Obligations (24.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 81,975 92,392 7s, with due dates from November 1, 2026 to May 1, 2032 996,170 1,117,906 5 1/2s, December 1, 2033 254,862 273,170 4s, TBA, January 1, 2041 12,000,000 11,911,874 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2030 98,153 110,810 7s, with due dates from December 1, 2028 to December 1, 2035 1,748,389 1,962,129 6 1/2s, September 1, 2036 155,778 172,889 5s, February 1, 2039 348,418 366,166 4 1/2s, April 1, 2039 249,774 256,594 4s, TBA, January 1, 2041 20,000,000 19,895,312 Total U.S. government and agency mortgage obligations (cost $63,640,033) U.S. TREASURY OBLIGATIONS (36.3%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,134,386 6 7/8s, August 15, 2025 3,866,000 5,169,581 6 1/4s, May 15, 2030 ## 6,505,000 8,365,924 6 1/4s, August 15, 2023 4,440,000 5,583,895 6s, February 15, 2026 4,000,000 4,947,854 5 1/2s, August 15, 2028 3,075,000 3,624,845 5 1/4s, February 15, 2029 ## 6,852,000 7,858,962 5 1/4s, November 15, 2028 3,805,000 4,362,782 4 1/2s, August 15, 2039 ## 2,518,000 2,587,122 4 1/2s, February 15, 2036 3,077,000 3,187,446 4 3/8s, February 15, 2038 ## 3,086,000 3,120,010 Total U.S. treasury obligations (cost $50,996,664) MORTGAGE-BACKED SECURITIES (17.0%)* Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 $126,844 $115,428 Ser. 06-R1, Class AS, IO, 5.63s, 2036 79,967 8,846 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 368,996 44,741 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 1,203,669 133,599 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.746s, 2037 63,935 90,170 IFB Ser. 2979, Class AS, 23.319s, 2034 98,522 131,259 IFB Ser. 3072, Class SM, 22.842s, 2035 161,930 219,743 MORTGAGE-BACKED SECURITIES (17.0%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3072, Class SB, 22.696s, 2035 $131,984 $178,234 IFB Ser. 3065, Class DC, 19.079s, 2035 655,752 859,036 IFB Ser. 3105, Class SI, IO, 18.947s, 2036 73,280 35,033 IFB Ser. 3031, Class BS, 16.074s, 2035 193,495 240,479 IFB Ser. 3772, Class SA, 14.13s, 2040 F 322,000 308,151 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 102,839 21,468 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 191,159 22,401 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 161,084 29,301 IFB Ser. 3151, Class SI, IO, 6.89s, 2036 1,613,399 276,912 IFB Ser. 3157, Class SA, IO, 6.89s, 2036 419,885 76,020 IFB Ser. 2752, Class XS, IO, 6.89s, 2030 1,835,133 152,114 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 352,112 53,584 IFB Ser. 3762, Class SA, IO, 6.34s, 2040 1,170,009 186,470 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 186,003 28,984 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 1,403,900 195,616 IFB Ser. 3485, Class SI, IO, 6.29s, 2036 272,292 41,277 IFB Ser. 3152, Class SY, IO, 6.22s, 2036 214,160 33,056 IFB Ser. 3510, Class AS, IO, 6.15s, 2037 292,236 44,589 IFB Ser. 3225, Class EY, IO, 6.03s, 2036 728,186 94,242 IFB Ser. 3510, Class BI, IO, 5.77s, 2037 372,289 52,385 Ser. 3707, Class IK, IO, 5s, 2040 115,842 20,437 Ser. 3756, Class IG, IO, 4s, 2037 1,713,199 255,609 Ser. 3768, Class MI, IO, 4s, 2035 2,638,000 371,096 Ser. 3738, Class MI, IO, 4s, 2034 3,850,932 479,172 Ser. 3707, Class HI, IO, 4s, 2023 296,336 32,244 Ser. 3327, Class IF, IO, zero %, 2037 23,754 983 Ser. 3439, Class AO, PO, zero %, 2037 23,357 18,216 Ser. 3300, PO, zero %, 2037 42,738 37,335 Ser. 3046, PO, zero %, 2035 18,309 16,264 Ser. 2684, PO, zero %, 2033 107,000 90,643 FRB Ser. 3274, Class TX, zero %, 2037 43,331 36,463 FRB Ser. 3326, Class YF, zero %, 2037 3,942 3,712 FRB Ser. 3261, Class KF, zero %, 2037 2,060 2,072 FRB Ser. 3238, Class LK, zero %, 2036 137,049 137,507 FRB Ser. 3129, Class TF, zero %, 2036 23,363 21,552 FRB Ser. 3047, Class BD, zero %, 2035 3,031 3,019 FRB Ser. 3326, Class WF, zero %, 2035 27,739 26,507 FRB Ser. 3030, Class CF, zero %, 2035 29,481 22,349 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.275s, 2037 93,719 177,392 IFB Ser. 06-62, Class PS, 38.336s, 2036 256,108 430,476 IFB Ser. 06-8, Class HP, 23.611s, 2036 150,362 214,476 IFB Ser. 05-45, Class DA, 23.464s, 2035 233,869 352,121 IFB Ser. 05-74, Class DM, 23.428s, 2035 181,100 257,409 IFB Ser. 07-53, Class SP, 23.244s, 2037 199,425 274,216 IFB Ser. 08-24, Class SP, 22.328s, 2038 1,019,487 1,406,274 IFB Ser. 05-122, Class SE, 22.188s, 2035 219,213 297,170 IFB Ser. 05-75, Class GS, 19.468s, 2035 214,224 273,918 IFB Ser. 05-106, Class JC, 19.316s, 2035 146,684 192,865 IFB Ser. 05-83, Class QP, 16.716s, 2034 74,947 93,345 FRB Ser. 03-W6, Class PT1, 9.876s, 2042 196,551 243,600 IFB Ser. 05-104, Class SI, IO, 6.439s, 2033 3,011,002 395,495 IFB Ser. 07-30, Class OI, IO, 6.179s, 2037 329,175 50,179 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 2,103,625 178,636 Ser. 06-W2, Class 1AS, IO, 5.794s, 2036 335,821 38,200 IFB Ser. 10-135, Class TS, IO, 5.759s, 2040 1,190,571 172,383 IFB Ser. 10-152, Class SB, IO, 5.74s, 2041 2,588,000 403,857 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 1,493,168 210,014 Ser. 10-98, Class DI, IO, 5s, 2040 185,504 31,430 Ser. 10-110, Class IP, IO, 5s, 2035 2,854,757 385,706 Ser. 03-W12, Class 1IO2, IO, 1.987s, 2043 708,256 52,637 FRB Ser. 03-W8, Class 3F2, 0.611s, 2042 16,312 15,880 Putnam VT American Government Income Fund 5 MORTGAGE-BACKED SECURITIES (17.0%)* cont. Principal amount Value Federal National Mortgage Association FRB Ser. 07-95, Class A3, 0.511s, 2036 $2,308,000 $2,123,360 Ser. 08-53, Class DO, PO, zero %, 2038 123,926 94,293 Ser. 07-44, Class CO, PO, zero %, 2037 101,845 90,600 Ser. 04-61, Class CO, PO, zero %, 2031 114,997 111,477 Ser. 1988-12, Class B, zero %, 2018 2,803 2,591 FRB Ser. 06-115, Class SN, zero %, 2036 93,121 92,562 FRB Ser. 05-45, Class FG, zero %, 2035 29,850 27,978 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.439s, 2039 1,318,995 221,947 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 232,875 38,709 IFB Ser. 10-114, Class NS, IO, 6.439s, 2038 2,240,586 370,369 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 225,561 35,916 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 308,241 38,524 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 95,869 14,445 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 319,102 50,188 IFB Ser. 10-113, Class CS, 6.389s, 2039 1,059,526 164,989 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 225,609 35,964 IFB Ser. 10-125, Class ES, IO, 6.389s, 2039 2,035,758 348,226 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 211,990 32,248 IFB Ser. 10-69, Class SP, IO, 6.389s, 2038 2,546,000 417,035 IFB Ser. 10-113, Class SE, IO, 6.389s, 2036 1,502,269 244,870 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 301,477 47,269 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 312,302 48,619 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 144,862 23,275 IFB Ser. 10-3, Class MS, IO, 6.289s, 2038 2,147,834 331,824 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 302,392 46,676 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 338,593 45,118 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 2,142,949 321,978 IFB Ser. 10-113, Class DS, IO, 5.839s, 2039 760,331 103,222 IFB Ser. 10-113, Class BS, IO, 5.739s, 2040 2,397,453 314,929 IFB Ser. 10-62, Class SE, IO, 5.489s, 2040 1,786,550 220,978 Ser. 10-68, Class MI, IO, 5s, 2039 2,140,703 377,780 Ser. 10-145, Class UI, IO, 5s, 2036 1,740,786 205,883 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 2,045,889 327,864 Ser. 10-84, Class NI, IO, 4 1/2s, 2036 2,680,892 375,325 Ser. 10-158, Class DI, IO, 4s, 2038 2,238,000 361,191 Ser. 10-165, Class IP, IO, 4s, 2038 1,574,000 236,100 Ser. 10-116, Class QI, IO, 4s, 2034 2,178,744 294,210 Ser. 06-36, Class OD, PO, zero %, 2036 16,830 15,215 FRB Ser. 07-73, Class KM, zero %, 2037 284,242 269,828 FRB Ser. 07-35, Class UF, zero %, 2037 11,532 11,247 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 58,795 56,991 Ser. 05-RP3, Class 1A3, 8s, 2035 203,435 188,177 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 266,577 246,584 FRB Ser. 05-RP2, Class 1AF, 0.611s, 2035 2,085,867 1,772,987 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1AS, IO, 5.425s, 2035 2,085,867 294,629 Ser. 06-RP2, Class 1AS1, IO, 5.334s, 2036 2,079,651 293,751 FRB Ser. 06-RP2, Class 1AF1, 0.661s, 2036 2,079,651 1,767,704 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class A2, 7s, 2034 120,990 118,570 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 4,268,075 134,209 Total mortgage-backed securities (cost $22,636,130) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $2,284,600 $47,840 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 5,676,700 209,584 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 5,676,700 181,371 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 5,676,700 14,362 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 6,218,200 201,283 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 6,218,200 172,244 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 2,284,600 78,065 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 5,676,700 20,719 Total purchased options outstanding (cost $913,335) REPURCHASE AGREEMENTS (22.8%)* Principal amount Value Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with JPMorgan Securities, Inc. due January 3, 2011  maturity value of $7,000,175 for an effective yield of 0.30% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from May 1, 2014 to February 1, 2049, valued at $252,961,342) $7,000,000 $7,000,000 6 Putnam VT American Go vernment Income Fund REPURCHASE AGREEMENTS (22.8%)* cont. Principal amount Value Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Citigroup Global Markets, Inc. due January 3, 2011  maturity value of $7,000,163 for an effective yield of 0.28% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.75% to 6.00% and due dates ranging from March 1, 2018 to November 15, 2040, valued at $252,960,000) $7,000,000 $7,000,000 Interest in $248,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Deutsche Bank Securities, Inc. due January 3, 2011  maturity value of $7,000,163 for an effective yield of 0.28% (collateralized by Federal National Mortgage Association Securities with coupon rates ranging from 2.97% to 7.00% and due dates ranging from August 1, 2012 to July 1, 2047, valued at $252,960,000) 7,000,000 7,000,000 Interest in $439,946,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011  maturity value of $5,254,109 for an effective yield of 0.25% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.543% to 6.00% and due dates ranging from July 1, 2027 to October 20, 2060, valued at $448,744,920) 5,254,000 5,254,000 Interest in $228,000,000 joint tri-party repurchase agreement dated December 31, 2010 with Goldman Sachs & Co. due January 3, 2011  maturity value of $7,000,087 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from zero % to 6.00% and due dates ranging from May 1, 2023 to December 1, 2040, valued at $232,560,000) 7,000,000 7,000,000 Total repurchase agreements (cost $33,254,000) SHORT-TERM INVESTMENTS (22.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% e 17,878,143 $17,878,143 Federal Home Loan Discount Notes, for an effective yield of 0.11%, February 4, 2011 ## $4,000,000 3,999,584 Federal Home Loan Discount Notes, for an effective yield of 0.06%, January 19, 2011 1,150,000 1,149,966 Federal Home Loan Discount Notes, for effective yields ranging from 0.09% to 0.10%, January 14, 2011 2,193,000 2,192,926 Federal Home Loan Discount Notes, for an effective yield of 0.06%, January 7, 2011 435,000 434,996 Federal Home Loan Discount Notes, for an effective yield of 0.05%, January 5, 2011 3,000,000 2,999,983 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.25%, October 20, 2011 # ## 2,680,000 2,675,632 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # 35,000 34,949 U.S. Treasury Bills, for effective yields ranging from 0.21% to 0.24%, June 2, 2011 # ## 177,000 176,799 U.S. Treasury Bills, for effective yields ranging from 0.26% to 0.29%, March 10, 2011 # ## 1,796,000 1,795,604 Total short-term investments (cost $33,337,169) Total investments (cost $204,777,331) Key to holdings abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $145,950,572. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ##These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $76,458,905 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/10 contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Short) 66 $8,060,250 Mar-11 $(104,289) U.S. Treasury Bond 30 yr (Long) 147 18,682,781 Mar-11 (119,766) U.S. Treasury Note 5 yr (Short) 27 3,178,406 Mar-11 49,457 U.S. Treasury Note 10 yr (Short) 3 361,313 Mar-11 15,299 Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. $10,036,000 Aug-11/4.49 $792,844 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.525 535,527 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 4,542,000 Aug-11/4.475 53,187 Putnam VT American Government Income Fund 7 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $11,865,892) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. $4,542,000 Aug-11/4.475 $355,911 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 5,018,000 Aug-11/4.55 52,338 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 10,036,000 Aug-11/4.49 110,396 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 5,018,000 Aug-11/4.55 420,207 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 4,214,000 Aug-11/4.765 32,111 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 4,214,000 Aug-11/4.765 418,956 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 3,603,000 Aug-11/4.7 28,320 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 3,603,000 Aug-11/4.7 342,645 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 9,696,000 Jul-11/4.745 63,137 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 9,696,000 Jul-11/4.745 961,339 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 3,031,000 Jul-11/4.5475 24,248 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,062,000 Jul-11/4.52 54,558 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $11,865,892) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. $6,464,000 Jul-11/4.525 $57,776 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.46 63,616 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 3,031,000 Jul-11/4.5475 257,605 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,062,000 Jul-11/4.52 503,085 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 6,464,000 Jul-11/4.46 505,375 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 1,796,300 Aug-15/4.375 263,284 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 1,796,300 Aug-15/4.375 156,278 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 1,796,300 Aug-15/4.46 165,673 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 1,796,300 Aug-15/4.46 250,781 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January25,2041. 2,865,800 Jan-11/3.565 946 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January25,2041. 2,865,800 Jan-11/3.565 286,179 8 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $11,865,892) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. $10,800 Sep-15/4.04 $416 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,800 Sep-15/4.04 1,126 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 1,515,500 Feb-15/5.36 78,351 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 1,515,500 Feb-15/5.36 131,591 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 3,504,360 Feb-15/5.27 191,177 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 3,504,360 Feb-15/5.27 290,056 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $11,865,892) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January9,2022. $28,847,000 Jan-12/5.32 $3,730,438 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March9,2021. 6,218,200 Mar-11/4.7375 2,798 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March8,2021. 6,218,200 Mar-11/4.665 3,109 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January9,2022. 28,847,000 Jan-12/5.32 248,091 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/10 Principal Settlement (proceeds receivable $8,949,375) amount date Value FNMA, 4s, January1,2041 $9,000,000 1/13/11 $8,952,890 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $33,844,600 $(2,297) 12/6/12 0.79% 3 month USD-LIBOR-BBA $(35,785) 34,160,600 20,438 7/23/15 1.90% 3 month USD-LIBOR-BBA (115,660) 43,186,200 (39,554) 7/23/20 3 month USD-LIBOR-BBA 2.96% (795,905) Barclays Bank PLC 3,855,300 E  3/9/21 4.2375% 3 month USD-LIBOR-BBA (255,838) 8,903,300 (255,970) 11/10/20 3 month USD-LIBOR-BBA 3.74% 79,113 43,518,000 104,109 10/25/16 3 month USD-LIBOR-BBA 1.65% (1,759,760) 404,300 (4,565) 10/28/30 3.38% 3 month USD-LIBOR-BBA 28,942 12,376,900 (11,874) 11/3/15 3 month USD-LIBOR-BBA 1.43% (379,403) 4,339,700 (12,479) 11/3/20 3 month USD-LIBOR-BBA 2.69% (246,106) 1,690,000  8/27/40 3.21625% 3 month USD-LIBOR-BBA 247,956 2,518,000  9/1/40 3 month USD-LIBOR-BBA 3.35% (310,314) 2,063,590  11/8/25 3.2175% 3 month USD-LIBOR-BBA 141,607 5,224,048  11/8/15 3 month USD-LIBOR-BBA 1.315% (187,034) 89,798  11/8/25 3.215% 3 month USD-LIBOR-BBA 6,188 153,857  11/8/15 3 month USD-LIBOR-BBA 1.30% (5,620) 17,307,600  11/9/20 2.68% 3 month USD-LIBOR-BBA 958,658 5,441,300  11/9/40 3 month USD-LIBOR-BBA 3.7525% (320,385) 12,260,400  11/9/15 3 month USD-LIBOR-BBA 1.355% (415,668) 3,625,200  11/10/40 3 month USD-LIBOR-BBA 3.7575% (210,622) 11,160,900  11/10/20 2.71% 3 month USD-LIBOR-BBA 590,003 8,051,500  11/10/15 3 month USD-LIBOR-BBA 1.40% (256,354) Putnam VT American Government Income Fund 9 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $8,887,700 $ 11/12/20 2.7225% 3 month USD-LIBOR-BBA $462,081 6,207,200  11/12/15 3 month USD-LIBOR-BBA 1.4125% (195,118) 2,761,600  11/12/40 3 month USD-LIBOR-BBA 3.745% (167,103) 6,420,000  12/10/20 3.408% 3 month USD-LIBOR-BBA (31,158) 4,426,000  12/10/40 4.1025% 3 month USD-LIBOR-BBA 892 29,997,600 161,173 6/29/40 3.9% 3 month USD-LIBOR-BBA 1,268,041 Citibank, N.A. 4,852,100  8/9/20 3 month USD-LIBOR-BBA 2.89875% (121,043) 8,498,700  9/24/20 2.5875% 3 month USD-LIBOR-BBA 489,996 6,126,100  11/8/15 3 month USD-LIBOR-BBA 1.305% (222,299) 9,143,400  11/8/20 2.635% 3 month USD-LIBOR-BBA 542,013 12,260,400  11/9/15 3 month USD-LIBOR-BBA 1.345% (421,607) 16,914,200  11/9/20 2.67% 3 month USD-LIBOR-BBA 951,658 5,441,300  11/9/40 3 month USD-LIBOR-BBA 3.747% (325,706) 2,567,000 703 12/10/12 3 month USD-LIBOR-BBA 0.81% 3,865 3,200,000  12/14/20 3.3975% 3 month USD-LIBOR-BBA (11,084) 67,657,500 (18,320) 6/28/14 1.81% 3 month USD-LIBOR-BBA (733,143) Credit Suisse International 44,723,000 (12,434) 5/19/16 3 month USD-LIBOR-BBA 2.75% 1,107,817 3,210,400  12/8/20 3 month USD-LIBOR-BBA 3.08125% (75,617) 6,420,000  12/10/20 3 month USD-LIBOR-BBA 3.344% (4,841) 6,000,000  12/17/40 4.334% 3 month USD-LIBOR-BBA (239,638) 9,592,000  12/21/15 3 month USD-LIBOR-BBA 2.1475% (924) 7,000,000  8/16/20 2.732% 3 month USD-LIBOR-BBA 283,629 3,700,000  9/27/20 3 month USD-LIBOR-BBA 2.53875% (230,607) 5,486,600  10/5/20 3 month USD-LIBOR-BBA 2.61125% (315,603) 6,083,500 (1,672) 11/3/12 0.50% 3 month USD-LIBOR-BBA 21,384 6,126,100  11/8/15 3 month USD-LIBOR-BBA 1.31125% (220,405) 9,143,400  11/8/20 2.63375% 3 month USD-LIBOR-BBA 543,035 1,573,200  11/17/40 3.95% 3 month USD-LIBOR-BBA 38,839 2,200,000  12/1/20 3 month USD-LIBOR-BBA 2.9725% (70,967) Deutsche Bank AG 45,122,200 (31,974) 3/16/14 2.25% 3 month USD-LIBOR-BBA (1,581,846) 20,085,100 (570) 11/3/12 0.50% 3 month USD-LIBOR-BBA 74,776 10,701,000  11/5/20 3 month USD-LIBOR-BBA 2.6675% (599,612) 20,143,400  11/5/15 1.3855% 3 month USD-LIBOR-BBA 645,345 2,871,989  11/8/15 3 month USD-LIBOR-BBA 1.313% (103,091) 1,132,157  11/8/25 3.224% 3 month USD-LIBOR-BBA 76,808 43,294,400 101,421 7/27/20 3 month USD-LIBOR-BBA 2.94% (754,169) 3,300,000  12/31/40 3 month USD-LIBOR-BBA 4.1342% 13,122 3,212,600  12/3/15 1.905% 3 month USD-LIBOR-BBA 31,846 5,642,000  10/5/21 3 month USD-LIBOR-BBA 3.52057% 63,754 Goldman Sachs International 2,505,800  7/20/40 3.7275% 3 month USD-LIBOR-BBA 129,189 2,242,500 (552) 10/1/13 0.84% 3 month USD-LIBOR-BBA 14,722 12,509,400  8/12/15 3 month USD-LIBOR-BBA 1.665% (117,313) 3,451,600  8/12/40 3.68% 3 month USD-LIBOR-BBA 215,200 JPMorgan Chase Bank, N.A. 5,000,000  12/8/20 3.135% 3 month USD-LIBOR-BBA 94,197 6,406,300  12/10/15 3 month USD-LIBOR-BBA 2.06625% (18,446) 5,368,800 E  2/9/21 3.56% 3 month USD-LIBOR-BBA (58,574) 2,318,600  12/20/40 4.355% 3 month USD-LIBOR-BBA (100,417) 3,855,300 E  3/8/21 4.165% 3 month USD-LIBOR-BBA (232,051) 3,680,500 (86,124) 9/20/20 3 month USD-LIBOR-BBA 3.995% 160,532 2,453,700 (57,171) 9/20/20 3 month USD-LIBOR-BBA 3.965% 100,780 10 Putnam VT American Go vernment Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $6,668,400 $304,746 10/14/20 4.02% 3 month USD-LIBOR-BBA $(132,394) 1,500,000  12/23/40 3 month USD-LIBOR-BBA 4.141% 7,822 1,400,000  12/31/20 3 month USD-LIBOR-BBA 3.3925% 2,052 2,505,800  7/20/40 3.7225% 3 month USD-LIBOR-BBA 131,450 1,364,800  7/22/40 3.75% 3 month USD-LIBOR-BBA 65,123 1,000,000  8/16/20 2.732% 3 month USD-LIBOR-BBA 40,518 5,797,100  9/7/14 3 month USD-LIBOR-BBA 1.3375% (30,639) 6,045,500  10/25/40 3 month USD-LIBOR-BBA 3.5275% (588,818) 2,000,000  10/28/20 3 month USD-LIBOR-BBA 2.72175% (100,755) 21,854,900  11/5/15 3 month USD-LIBOR-BBA 1.42% (663,817) 1,950,902  11/8/25 3.2225% 3 month USD-LIBOR-BBA 132,709 4,944,631  11/8/15 3 month USD-LIBOR-BBA 1.31% (178,253) 483,200  11/12/40 3.90% 3 month USD-LIBOR-BBA 15,959 2,000,000  9/22/20 3 month USD-LIBOR-BBA 2.736% (88,660) 11,437,900  10/5/12 0.62125% 3 month USD-LIBOR-BBA 3,504 47,035,600  11/12/12 0.665% 3 month USD-LIBOR-BBA 31,117 13,697,300  11/12/15 3 month USD-LIBOR-BBA 1.5575% (334,992) 14,487,700  11/23/15 3 month USD-LIBOR-BBA 1.777% (217,350) 4,872,000  11/23/40 3.9525% 3 month USD-LIBOR-BBA 121,098 700,000  12/1/20 2.9825% 3 month USD-LIBOR-BBA 21,966 10,867,800  12/3/12 0.8025% 3 month USD-LIBOR-BBA (14,560) 8,179,500  12/6/12 0.805% 3 month USD-LIBOR-BBA (10,469) 9,544,500 35,866 7/16/40 3.88% 3 month USD-LIBOR-BBA 262,537 UBS, AG 4,040,500  12/9/40 4.1075% 3 month USD-LIBOR-BBA (3,178) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 Unrealized Swap Notional Termination Fixed payments received Total return received by appreciation/ counterparty amount date (paid) by fund per annum or paid by the fund (depreciation) Barclays Bank PLC $897,596 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools $4,546 4,928,400 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (32,177) 3,273,559 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (21,373) 1,153,186 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 5,841 473,296 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 2,397 502,497 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,281) 487,475 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,183 455,287 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,973) 559,166 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 2,832 591,909 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,865) 3,595,085 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (23,472) 3,371,163 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 17,075 3,371,163 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 17,075 3,595,085 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (23,472) 1,515,356 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,675 Goldman Sachs International 2,540,242 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 12,867 1,530,510 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 7,752 1,625,514 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10,613) 3,089,811 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 15,651 Total Putnam VT American Government Income Fund 11 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $24,804,421 $ Purchased options outstanding  925,468  Repurchase agreements  33,254,000  U.S. Government and agency mortgage obligations  64,105,740  U.S. Treasury Obligations  52,942,807  Short-term investments 17,878,143 15,460,439  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(159,299) $ $ Written options  (11,433,475)  TBA sale commitments  (8,952,890)  Interest rate swap contracts  (4,581,778)  Total return swap contracts  (24,332)  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 12 Putnam VT American Go vernment Income Fund Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $153,645,188) $158,238,875 Affiliated issuers (identified cost $17,878,143) (Note 6) 17,878,143 Repurchase agreements (identified cost $33,254,000) (Note 1) 33,254,000 Interest and other receivables 1,182,334 Receivable for sales of delayed delivery securities (Note 1) 8,977,425 Unrealized appreciation on swap contracts (Note 1) 10,318,737 Receivable for variation margin (Note 1) 173,203 Premium paid on swap contracts (Note 1) 535,556 Total assets Liabilities Payable to custodian (Note 2) 2,625 Payable for purchases of delayed delivery securities (Note 1) 48,537,981 Payable for shares of the fund repurchased 65,297 Payable for compensation of Manager (Note 2) 50,234 Payable for investor servicing fees (Note 2) 12,426 Payable for custodian fees (Note 2) 15,391 Payable for Trustee compensation and expenses (Note 2) 58,705 Payable for administrative services (Note 2) 691 Payable for distribution fees (Note 2) 11,378 Written options outstanding, at value (premiums received $11,865,892) (Notes 1 and 3) 11,433,475 Premium received on swap contracts (Note 1) 728,456 Unrealized depreciation on swap contracts (Note 1) 14,731,947 TBA sale commitments, at value (proceeds receivable $8,949,375) (Note 1) 8,952,890 Other accrued expenses 6,205 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $129,447,079 Undistributed net investment income (Note 1) 4,585,316 Accumulated net realized gain on investments (Note 1) 11,468,097 Net unrealized appreciation of investments 450,080 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $92,477,549 Number of shares outstanding 7,291,125 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.68 Computation of net asset value Class IB Net assets $53,473,023 Number of shares outstanding 4,231,152 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.64 Statement of operations Year ended 12/31/10 Investment income Interest (including interest income of $20,706 from investments in affiliated issuers) (Note 6) $8,637,657 Total investment income Expenses Compensation of Manager (Note 2) 626,270 Investor servicing fees (Note 2) 155,644 Custodian fees (Note 2) 37,523 Trustee compensation and expenses (Note 2) 13,094 Administrative services (Note 2) 6,936 Distribution fees  Class IB (Note 2) 142,813 Auditing 53,601 Other 36,061 Total expenses Expense reduction (Note 2) (646) Interest expense (Note 2) (23,549) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,775,471 Net realized loss on swap contracts (Note 1) (5,338,475) Net realized gain on futures contracts (Note 1) 2,981,763 Net realized gain on written options (Notes 1 and 3) 1,428,778 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, receivable purchase agreements and TBA sale commitments during the year (11,295,017) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 13 Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase (decrease) in net assets Operations: Net investment income $7,589,910 $7,466,006 Net realized gain on investments 11,847,537 12,426,116 Net unrealized appreciation (depreciation) of investments (11,295,017) 9,290,229 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,731,223) (4,131,789) Class IB (4,419,268) (2,437,098) Decrease from capital share transactions (Note 4) (8,417,055) (11,534,110) Total increase (decrease) in net assets Net assets: Beginning of year 158,375,688 147,296,334 End of year (including undistributed net investment income of $4,585,316 and $11,567,148, respectively) The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Go vernment Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/10 .64 .02 (1.05)  .60 f .60 f 4.97 203.70 12/31/09 .60 1.73 (.53)  .64 g,h .60 g 4.99 g 241.74 12/31/08 .54 (.46) (.54)  i,j .62 g .62 g 4.68 g 127.57 12/31/07 .54 .40 k (.59)  k .62 g .62 g 4.76 g 153.13 12/31/06 .45 (.07) (.50)  .62 g .62 g 4.01 g 180.25 Class IB 12/31/10 .61 .03 (1.02)  .85 f .85 f 4.75 203.70 12/31/09 .57 1.72 (.50)  .89 g,h .85 g 4.74 g 241.74 12/31/08 .52 (.47) (.51)  i,j .87 g .87 g 4.49 g 127.57 12/31/07 .51 .40 k (.56)  k .87 g .87 g 4.51 g 153.13 12/31/06 .42 (.07) (.47)  .87 g .87 g 3.74 g 180.25 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010 (Note 2). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 12/31/07 0.21 12/31/06 0.22 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009 (Note 2). i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. k Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income with preservation of capital as a secondary objective by investing in U.S. Treasury securities and government agency and private mortgage-backed and asset-backed securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call 16 Putnam VT American Go vernment Income Fund option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $84,600,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $22,700,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $724,400,000 on interest rate swap contracts for the reporting period. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,136,349 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period the fund had net liability position of $16,232,332 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $17,504,132. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will Putnam VT American Go vernment Income Fund 17 be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. O) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized gains and losses on certain futures contracts and income on swap contracts and receivable purchase agreement. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,421,251 to decrease undistributed net investment income and $75,232 to increase paid-in-capital, with an increase to accumulated net realized gains of $2,346,019. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,502,725 Unrealized depreciation (1,159,006) Net unrealized appreciation 4,343,719 Undistributed ordinary income 5,136,503 Undistributed long-term gain 8,923,026 Undistributed short-term gain 2,725,185 Cost for federal income tax purposes $205,027,299 R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.4% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management had contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.45% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective April 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $251,354 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $78,128 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $1,244,060, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $646 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $109, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. 18 Putnam VT American Go vernment Income Fund The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $183,027,335 and $220,431,472, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $64,196,365 and $29,620,515, respectively. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period 209,580,800 $11,241,450 Options opened 56,833,320 2,791,132 Options exercised (8,691,500) (357,852) Options expired (28,981,500) (1,103,510) Options closed (17,372,600) (705,328) Written options outstanding at end of the reporting period 211,368,520 $11,865,892 Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 802,470 $10,236,611 804,950 $9,815,957 523,431 $6,637,046 596,990 $7,167,873 Shares issued in connection with reinvestment of distributions 632,152 7,731,223 363,394 4,131,789 361,938 4,419,268 214,722 2,437,098 1,434,622 17,967,834 1,168,344 13,947,746 885,369 11,056,314 811,712 9,604,971 Shares repurchased (1,688,735) (21,536,110) (1,595,249) (19,108,278) (1,245,728) (15,905,093) (1,334,009) (15,978,549) Net decrease Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Investments, Receivables, Net assets  Payables, Net assets  Unrealized Unrealized appreciation/(depreciation) $11,530,277* appreciation/(depreciation) $26,803,693* Total *Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(36,882) $2,981,763 $(5,338,475) $(2,393,594) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(20,344) $1,769,419 $(3,616,822) $(1,867,747) Total Putnam VT American Go vernment Income Fund 19 Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $20,706 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $53,447,974 and $56,361,489, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 20 Putnam VT American Go vernment Income Fund Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $8,923,026 as a capital gain dividend with respect to the taxable year ended December 31, 2010, or, if subsequently determined to be different, the net capital gain of such year. Putnam VT American Go vernment Income Fund 21 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 22 Putnam VT American Go vernment Income Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT American Go vernment Income Fund 23 This page intentionally left blank. 24 Putnam VT American Go vernment Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 25 This page intentionally left blank. 26 Putnam VT American Go vernment Income Fund This page intentionally left blank. Putnam VT American Government Income Fund 2 7 This page intentionally left blank. 28 Putnam VT American Go vernment Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT American Government Income Fund 29 H301 This report has been prepared for the shareholders of Putnam VT American Government Income Fund. 265774 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $50,907 $ $2,605 $102* December 31, 2009 $53,173 $ $2,590 $206* * Includes fees of $102 and $206 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $280,927 and $562,076 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
